t c memo united_states tax_court rosie l moore petitioner v commissioner of internal revenue respondent docket no 21712-04l filed date rosie l moore pro_se beth a nunnink for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in millington tennessee at the time she filed the petition in this case petitioner timely filed a federal_income_tax tax_return for her taxable_year return respondent conducted an examination of petitioner’s return on date respondent mailed a 30-day_letter respondent’s 30-day_letter to petitioner at the following address coach drive apartment memphis tennessee on date respondent re- ceived correspondence from petitioner thereafter on date respondent mailed to petitioner at the address to which respondent mailed respondent’s 30-day_letter a notice_of_deficiency with respect to petitioner’s taxable_year which she received petitioner did not file a petition in the court with respect to the notice_of_deficiency relating to her taxable_year on date respondent assessed petitioner’s tax as well as interest as provided by law for her taxable_year we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability for as required by sec_6303 on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to her taxable_year on date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioner indicated in her form that she did not agree with the filed notice_of_federal_tax_lien however respondent did not issue to peti- tioner a notice_of_federal_tax_lien filing with respect to her taxable_year on date respondent’s appeals officer appeals officer held a telephonic conference telephonic conference with petitioner during that telephonic conference petitioner attempted to challenge the underlying tax_liability for her taxable_year the appeals officer refused to consider any such challenge that was because petitioner did not file a petition with the court with respect to the notice_of_deficiency that she received from respondent with respect to her taxable_year except for her attempted challenge of the underlying tax_liability for her taxable_year petitioner raised no 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure other issues during the telephonic conference with the appeals officer on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which the appeals_office sustained the issuance of the notice_of_intent_to_levy an attachment to the notice_of_determination stated in pertinent part brief background in the form you state that first i got a letter from irs saying i owed dollar_figure for the year of i had to send this information proving i was head of my household i sent it twice before they came to the conclusion that i was head_of_household i got that cleared up ok now they’re saying i wasn’t due the earned_income_credit for that year before they came up with this they asked me to send proof my de- pendents were in school i faxed that information i talked to mr brown he said it was not showing any- where that they received this information a review of a transcript of your account indicates the following the return was filed by the due_date the return reflected a tax_liability of dollar_figure withholding credits of dollar_figure and the earned_income_credit of dollar_figure were claimed a refund of dollar_figure was issued your return was subsequently audited additional tax of dollar_figure and interest of dollar_figure were assessed the earned_income_credit of dollar_figure was not allowed your overpayments of dollar_figure were ap- plied to the liability you have made no other_payments at your request the audit was reconsidered but the adjustments were not changed discussion and analysis applicable law and administrative procedures with the best information available the requirements of various applicable law or administrative procedures have been met sec_6331 requires that the service notify a tax- payer at least days before a notice_of_levy can be issued sec_6330 provides that no levy may be made unless the service notifies a taxpayer of the opportu- nity for a hearing with appeals a letter final notice--final notice_of_intent_to_levy and your right to a hearing was sent to you by certified mail a levy source was identified prior to issuance of the notice_of_intent_to_levy sec_6330 allows the taxpayer to raise any relevant issue relating to the unpaid tax or the pro- posed levy at the hearing you were provided the opportunity to raise any issue at the hearing sec_6330 provides that a taxpayer may only raise challenges to the existence or amount of the underlying tax_liability if the person did not receive a statutory_notice_of_deficiency for such tax liablity or did not otherwise have an opportunity to dispute the liability the appeals officer has had no prior involvement with respect to these liabilities as required by sec_6330 relevant issues presented by the taxpayer challenge to the amount of the liability you indicate in the form that you do not agree with the amount of the liability a statutory_notice_of_deficiency was issued on to rosie moore coach dr apt memphis tn the notice was not returned by the post office as undeliverable or unclaimed a copy of the notice is in the file when asked during the hearing whether you received the statutory notice you stated that you could not recall the information in the file shows that you requested and received reconsideration of your audit however the audit adjustments were unchanged the appeals officer explained that head_of_household filing_status and the earned_income_credit were not allowed since it was determined that you did not meet the definition of certain married individuals living apart found in sec_7703 since you were previously given the opportunity to contest the liability the liability issue cannot be considered in the collection_due_process_hearing challenges to the appropriateness of the collection action you raised no specific challenge to the appropriateness of the collection action other issues in a letter dated the appeals officer ad- vised you that to be considered for an installment_agreement or offer_in_compromise you must provide a completed collection information statement form a this information was to be submitted within days of the date of the letter but was never provided in the cdp hearing you refused to discuss payment alternatives to the levy you raised no other issues balancing efficient collection and intrusiveness the issuance of the notice_of_intent_to_levy was not unnecessarily intrusive you did not contact the service to make arrangements to pay or otherwise re- solve the liabilities the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necesssary my evaluation since you were previously given the opportunity to contest the liability the liability issue cannot be considered in the cdp hearing the liability remains unpaid you have offered no payment alternative to the levy the notice_of_intent_to_levy issued for tax_year ending is sustained discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b sunstrand corp v commissioner 98_tc_518 affd 17_f3d_965 7th cir in petitioner’s response to respondent’s motion petitioner’s response petitioner agrees with the material facts set forth in respondent’s motion and the attachments thereto we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion the only issue raised in petitioner’s petition and in petitioner’s response is the underlying tax_liability for peti- tioner’s taxable_year in petitioner’s response petitioner states please allow petitioner to re-emphasize the overall issue in question raised by i r s audit was that of petitioner rosie l moore’s legal filing_status for calendar_year the question of legal filing_status for rosie l moore led to respondent’s presumption of said under- lying liability petitioner provided proper documentation in support of filing_status claimed by said petitioner in year petitioner received a notice_of_deficiency with respect to her taxable_year but she did not file a petition with respect to that notice on the instant record we find that petitioner may not challenge the existence or the amount of petitioner’s unpaid liability for see sec_6330 114_tc_604 114_tc_176 where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of the internal revenue for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable_year on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent
